Citation Nr: 0013175	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to tobacco 
use during service.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and September 1998 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  On February 8, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of his appeal of the issue of 
service connection for loss of teeth is requested.  

2.  The claim of entitlement to service connection for COPD, 
to include as secondary to tobacco use during service, is not 
plausible.  

3.  An unappealed April 1981 RO decision denied service 
connection for a back disability.  

4.  Evidence received since the April 1981 RO decision is 
new, but does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for loss of teeth have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. § 20.204 (1999).

2.  The claim of entitlement to service connection for COPD, 
to include as secondary to tobacco use during service, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  New and material evidence has not been received, the 
April 1981 RO decision is final, and the claim of entitlement 
to service connection for a back disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Loss of Teeth

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  Substantive appeals and 
notices of disagreement may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204(b) (1999).  Withdrawal may be made by the appellant or 
by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  

In this case service connection for treatment purposes has 
been granted for four teeth based on dental trauma.  See 
August 1993 dental rating action.  Compensation is not 
payable for replaceable missing teeth.  See 38 C.F.R. § 4.149 
(prior to June 8, 1999) and 38 C.F.R. § 3.381(a) (from 
June 8, 1999).  In the veteran's VA Form 9, received 
February 8, 1999, he indicated that he had received a new set 
of teeth and was satisfied with the result.  His 
representatives have indicated that the veteran has withdrawn 
his appeal with respect to the issue of loss of teeth.  In 
light of there being no further benefit available, and the 
fact the appellant has expressly withdrawn this appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to service 
connection for loss of teeth and it is dismissed without 
prejudice. 

Although the RO considered the veteran's claim under the 
provisions of 38 C.F.R. § 4.149, in effect prior to June 8, 
1999, the veteran has not been prejudiced by the Board's 
decision herein.  In this regard, the provisions of 38 C.F.R. 
§ 4.149 were, in substance, transferred to 38 C.F.R. § 3.381 
effective June 8, 1999, and did not result in any substantive 
change with respect to the law.  Further, the analysis set 
forth above, with respect to the absence of any further 
benefit being available to the veteran, is applicable both 
prior to and from June 8, 1999, and the veteran has withdrawn 
his appeal with respect to this issue.  Remand to the RO to 
consider the June 8, 1999 change would not result in any 
benefits flowing to the appellant.  See Soyini v. Derwinski, 
1 Vet. App. 540 (1991); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

II.  COPD

The threshold question is whether the veteran's claim of 
entitlement to service connection for COPD, to include as 
secondary to tobacco use during service is well grounded 
under 38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In order for a claim for service 
connection to be considered well grounded, there must be 
evidence both of a current disability and of an etiological 
relationship between that disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  
(1) Whether nicotine dependence may be considered a disease 
for purpose of the laws governing veterans' benefits; 
(2) whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 
62 Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, the 
Under Secretary for Health stated that nicotine dependence 
may be considered a disease for VA compensation purposes.  
Moreover, the determination as to whether a veteran is 
dependent on nicotine is a medical question.  

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
veteran in the present case filed his claim in March 1998, 
the statutory change will not affect the disposition of this 
appeal.  

The veteran's service medical records are silent for any 
findings regarding nicotine dependence, tobacco use, or 
pulmonary disease.  The report of his service separation 
examination reflects that his respiratory system and lungs 
were normal and an X-ray was normal.  

VA treatment records, dated including in 1998, reflect that 
the veteran has COPD.  

In order for the veteran's claim of entitlement to service 
connection for COPD, to include as secondary to tobacco use 
during service, to be well grounded, he must submit medical 
evidence that he currently has this disability and that it is 
related to active service.  The veteran and his spouse have 
indicated that the veteran smoked during active service and 
they are competent to report this detail.  However, while 
their statements are presumed credible for purposes of this 
appeal, they are not qualified, as lay persons, to establish 
a medical diagnosis or medical etiology merely by their own 
assertion, as such matters require medical expertise.  See 
Grottveit and Espiritu.  There is no competent medical 
evidence that reflects that the veteran currently has 
nicotine dependence or that current pulmonary disability is 
due to either tobacco use or nicotine dependence in service, 
or otherwise is etiologically related to his active service.  
The Board, therefore, concludes that without the requisite 
competent medical evidence indicating that the veteran's COPD 
is related to his active service, his claim for service 
connection is not well grounded.  Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for disability compensation for the 
above-discussed disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

III.  Back Disability

The veteran is seeking to reopen his claim for service 
connection for a back disability.  With respect to this 
claim, the Board finds, as discussed below, that he has not 
submitted new and material evidence.  

The veteran's claim for service connection for a back 
disability was originally denied by RO decision in April 
1981.  The veteran did not appeal that decision.  As such, 
that determination is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the April 1981 RO 
decision included his service medical records which reflect 
that in December 1943 he fell over the side of a boat, 
landing on a dock several feet below.  He landed on his back.  
He was taken to a Naval hospital where X-rays revealed that 
no bones were broken.  The report of his March 1946 service 
separation examination reflects that his back was normal and 
post service medical evidence did not show the existence of a 
back disability.  Service connection was denied on the basis 
that a back disability was not shown by the evidence of 
record.  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Subsequent to the April 1981 RO decision, additional 
treatment records and statements from the veteran and his 
spouse have been received.  The statements continue to report 
the veteran's fall during service and the treatment records 
reflect the veteran's complaints of back pain, but do not 
offer a diagnosis of any currently manifested back 
disability.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc).  In 
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it was 
noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  

The additional evidence continues to reflect that the veteran 
does not have a diagnosed back disability.  It continues to 
reflect that the veteran experienced a fall during service, 
but the additional medical evidence does not contribute to a 
more complete picture of the circumstances surrounding the 
origin of any back disability since there is no competent 
medical evidence identifying any currently manifested back 
disability and the additional evidence does not contribute to 
a more complete picture of the injury the veteran experienced 
during his service.  Rather, the additional evidence is 
cumulative in that it continues to reflect that the veteran 
fell during service and that he had complaints with respect 
to his back.  Therefore, while the additional evidence is 
new, it does not bear directly and substantially upon the 
specific matter under consideration, but is cumulative and 
redundant in that it continues to reflect the same 
information that was of record prior to the April 1981 RO 
decision.  Further, the additional evidence, either by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim because it does not contribute 
to a more complete picture of the circumstances surrounding 
the origin of any back disability or of what that disability 
might be.  Accordingly, new and material evidence has not 
been submitted.  The April 1981 RO decision is final and the 
claim of entitlement to service connection for a back 
disability is not reopened.  


ORDER

The appeal with respect to the claim of entitlement to 
service connection for loss of teeth is dismissed.

Evidence of a well-grounded claim not having been submitted, 
service connection for COPD, to include as secondary to 
tobacco abuse, is denied. 

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a back disability is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

